     Case 21-03863       Doc 16       Filed 04/13/21 Entered 04/13/21 14:58:29                    Desc Main
                                       Document     Page 1 of 13



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

                                                          )
    In re:                                                )   Chapter 11
                                                          )
    RUSTHOVEN ENTERPRISES LLC, et al.                     )   Case No. 21-03863
                                                          )   (Joint Administration Requested)
                                                          )
                    1
             Debtors.                                     )   Honorable Jack B. Schmetterer
                                                          )

                                          NOTICE OF MOTION

       PLEASE TAKE NOTICE that on April 20, 2021, at 10:00 a.m., I will appear before the
Honorable Judge Jack B. Schmetterer, or any judge sitting in that judge’s place, and present the
Motion for Entry of an Order Granting (I) Authority to Continue Using Existing Bank Accounts,
Business Forms, and Cash Management System for a Limited Time Period, and Pay All Fees
Related Thereto; And (II) Related Relief (the “Motion”) filed by the above-captioned debtors (the
“Debtors”), a copy of which is attached hereto.

       This Motion will be presented and heard telephonically using AT&T Teleconference.
No personal appearance in court is necessary or permitted. To appear and be heard
telephonically on the Motion, you must call in to the hearing using the following
information—Toll Free Number: 1-877-336-1839; Access Code: 3900709.

        PLEASE TAKE FURTHER NOTICE that if you object to this Motion and want it called
on the presentment date above, you must file a Notice of Objection no later than two (2) business
days before that date. If a Notice of Objection is timely filed, the Motion will be called on the
presentment date. If no Notice of Objection is timely filed, the court may grant the Motion in
advance without a hearing.



                             [Remainder of Page Intentionally Left Blank]




1
        The debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal
taxpayer-identification number, are: (i) Rusthoven Enterprises LLC (8546) and (ii) Landscape Consultants, Inc.
(1297).
  Case 21-03863        Doc 16   Filed 04/13/21 Entered 04/13/21 14:58:29      Desc Main
                                 Document     Page 2 of 13



Dated: April 13, 2021                           Respectfully submitted,

                                                RUSTHOVEN ENTERPRISES, LLC, et
                                                al.

                                                By:    /s/ Harold D. Israel

                                                Harold D. Israel, Esq.
                                                Sean P. Williams, Esq.
                                                LEVENFELD PEARLSTEIN, LLC
                                                2 N. LaSalle St., Suite 1300
                                                Chicago, IL 60602
                                                Telephone: (312) 346-8380
                                                e-mail: hisrael@lplegal.com
                                                e-mail: swilliams@lplegal.com

                                                Proposed Counsel for the Debtors and
                                                Debtors in Possession




4811-0018-8978, v. 1
  Case 21-03863       Doc 16     Filed 04/13/21 Entered 04/13/21 14:58:29            Desc Main
                                  Document     Page 3 of 13



                                 CERTIFICATE OF SERVICE

        I, Harold D. Israel, an attorney, hereby certify that on April 13, 2021, I caused the above-
referenced motion to be filed and served to the following parties via CM/ECF and first-class U.S.
mail, as indicated.


                                                             /s/ Harold D. Israel

VIA CM/ECF

Robert P Handler
rhandler@com-rec.com, rhandlerscv@ecf.axosfs.com

Harold D. Israel on behalf of Debtor 1 Rusthoven Enterprises LLC
hisrael@lplegal.com,
ikropiewnicka@lplegal.com;bdroca@lplegal.com;jburns@lplegal.com;tmassat@lplegal.com

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

Sean P. Williams on behalf of Debtor 1 Rusthoven Enterprises LLC
swilliams@lplegal.com

VIA FIRST CLASS U.S. MAIL

The Hartford Fin. Serv. Group
Attn: Spilotro Law Group, LLC
6160 N. Cicero Ave., Suite 650
Chicago, IL 60646

Department of the Treasury
Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101

Illinois Department of Revenue
Bankruptcy Unit
P O Box 19035
Springfield, IL 62794

Illinois Dept of Agriculture Bureau of Environmental Programs
2280 Bethany Road, Suite B
DeKalb, IL 60115

Illinois Dept. of Employment Sec.
Benefit Payment Control Division
P O Box 4385
  Case 21-03863        Doc 16   Filed 04/13/21 Entered 04/13/21 14:58:29   Desc Main
                                 Document     Page 4 of 13



Chicago, IL 60680

Int'l Union of Op. Eng. (Local 150)
Attn: Legal Dept.
6140 Joliet Rd.
La Grange, IL 60525

Bank of America, N.A.
100 North Tryon Street
Charlotte, NC 28255

West Suburban Bank
711 S. Westmore-Meyers Road
Lombard, IL 60148

PNC Bank
222 Delaware Avenue
Wilmington, DE 19899

Community Bank of Willowbrook
6262 IL-83
Willowbrook, IL 60527

Fifth Third Bank, N.A.
38 Fountain Square Plaza
Cincinnati, OH 45263




4811-0018-8978, v. 1
     Case 21-03863       Doc 16       Filed 04/13/21 Entered 04/13/21 14:58:29                    Desc Main
                                       Document     Page 5 of 13



                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


    In re:                                                )
                                                          )   Chapter 11
    RUSTHOVEN ENTERPRISES LLC, et al.                     )
                                                          )   Case No. 21-03863
                                                          )   (Joint Administration Requested)
                     1
             Debtors.                                     )
                                                          )   Honorable Jack B. Schmetterer
                                                          )

              DEBTORS’ MOTION FOR ENTRY OF AN ORDER GRANTING
     (I) AUTHORITY TO CONTINUE USING EXISTING BANK ACCOUNTS, BUSINESS
            FORMS, AND CASH MANAGEMENT SYSTEM, AND PAY ALL FEES
                  RELATED THERETO; AND (II) RELATED RELIEF

             Rusthoven Enterprises LLC (“RE”) and Landscape Consultants, Inc. (“LCI” and

collectively with RE, the “Debtors”), debtors and debtors in possession in the above-captioned

chapter 11 cases (the “Chapter 11 Cases”), hereby file this motion (the “Motion”), pursuant to

sections 105(a), 345, 363, and 364(b) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532

(as amended, the “Bankruptcy Code”) and Rules 6003 and 6004 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), for entry of an order: (i) granting limited authority to continue

using existing bank accounts, business forms, cash management system, and credit card

programs, and authorizing payment of all fees related thereto; and (ii) granting related relief. In

support of this Motion, the Debtors respectfully state as follows:




1
        The debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal
taxpayer-identification number, are: (i) Rusthoven Enterprises LLC (8546) and (ii) Landscape Consultants, Inc.
(1297).
  Case 21-03863       Doc 16     Filed 04/13/21 Entered 04/13/21 14:58:29            Desc Main
                                  Document     Page 6 of 13



                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of the Chapter 11 Case and this Motion

in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       2.      This is a core proceeding pursuant to 28 U.S.C. § 157(b).

                                        BACKGROUND

A.     General Background

       3.      On March 25, 2021 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the

Northern District of Illinois (the “Court”). The Debtors are operating their businesses and

managing their properties as debtors-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

       4.      The Debtors have elected to proceed under subchapter V of Chapter 11, as they

have, in the aggregate as of the Petition Date, liquidated, non-contingent debt in an amount less

than $7.5 million. No creditors’ committee has been appointed in the Chapter 11 Cases pursuant

to section 1102(a)(3) of the Bankruptcy Code. A chapter 11 trustee or examiner have not been

appointed, however, in accordance with section 1183 of the Bankruptcy Code, Robert Handler has

been appointed the Subchapter V trustee (the “Subchapter V Trustee”) in the Chapter 11 Cases.

A.     Overview of the Debtors’ Bank Accounts and Cash Management System

       5.      The Debtors maintain an integrated, cash management system in the ordinary

course of business to collect, transfer, and disburse funds generated by their operations (the “Cash

Management System”). Brian R. Rusthoven and his wife, Leigh Rusthoven, the parties in control

of both Debtors, maintain oversight of the Cash Management System. The Debtors submit that



                                                 2
    Case 21-03863       Doc 16      Filed 04/13/21 Entered 04/13/21 14:58:29                  Desc Main
                                     Document     Page 7 of 13



preservation of the Cash Management System will prevent undue disruption to the Debtors’

business operations, while protecting the Debtors’ cash for the benefit of their estates.

        6.        RE’s Cash Management System consists of two main operating accounts (the

“Bank Accounts”). RE’s Bank Accounts are at Bank of America (“BofA”) and West Suburban

Bank (“WSB”), both stable financial institutions.

        7.        The Cash Management System has two main components – cash receipts and cash

disbursements. With respect to cash receipts, RE collects revenue from sales and services in its

BofA bank account. Cash disbursements, on the other hand, may be made from either of the RE’s

two bank accounts. RE processes check runs on an as needed basis to pay invoices that have been

approved for payment primarily through their BofA bank account, while the WSB bank account

is used primarily for processing payroll.

        8.        LCI, on the other hand, has three bank accounts. LCI’s bank accounts are located

at PNC Bank (“PNC”), Community Bank of Willowbrook (“CBW”), and Fifth Third Bank, N.A.

(“Fifth Third”), all stable financial institutions.2 Only the Fifth Third account had funds at the

time of filing.

        9.        The LCI accounts are primarily attached to debit cards that both Debtors use to pay

for daily fuel, miscellaneous supplies purchased online, and certain recurring charges such as

phone and advertising. LCI has a debit card associated with the CBW account and a Paypal debit

card associated with the Fifth Third account.

        10.       In order to continue operating their businesses in the ordinary course, the Debtors

request an order allowing them to continue using their existing Cash Management System and

Bank Accounts with minimal disruptions to their operations.


2
        The Debtors’ accounts at BofA, WSB, PNC, CBW, and Fifth Third shall be referred to herein as the “Bank
Accounts.”

                                                      3
  Case 21-03863       Doc 16      Filed 04/13/21 Entered 04/13/21 14:58:29             Desc Main
                                   Document     Page 8 of 13



        11.    In addition, the Debtors request an order indicating that any bank that the Debtors

use may rely on the representations of the Debtors with respect to whether any check or other

payment order drawn or issued by the Debtors prior to the Petition Date should be honored

pursuant to this or any other order of this Court, and such Bank shall not have any liability to any

party for relying on such representations by the Debtors as provided for herein. For the avoidance

of doubt, the Debtors do not believe that any prepetition outstanding checks exist, but requests

such relief out of an abundance of caution.

                                     RELIEF REQUESTED

        12.    By this Motion, the Debtors request that this Court enter an order granting them

authority to continue using their existing bank accounts, business forms, and cash management

system, and authorize payment of all fees related thereto.

        13.    The Debtors also request that the Court authorize related relief authorizing their

banks to receive, process, honor, and pay checks and electronic fund transfers and continue to

provide the Debtors with cash management services, whether arising before or after the Petition

Date.

                              BASIS FOR RELIEF REQUESTED

        14.    In order to mitigate the disruption caused by the bankruptcy filing and maximize

the value of their estates in these Chapter 11 Cases, it is vital that the Debtors maintain their Cash

Management System.

A.      The Debtors Should Be Granted Authority to Continue Their Existing
        Bank Accounts and Business Forms

        15.    The Operating Guidelines set forth by the Office of the United States Trustee (the

“UST”) generally requires a chapter 11 debtor to, among other things: (a) close all existing bank

accounts and open new debtor-in-possession bank accounts; (b) establish a single


                                                  4
  Case 21-03863       Doc 16     Filed 04/13/21 Entered 04/13/21 14:58:29             Desc Main
                                  Document     Page 9 of 13



debtor-in-possession account for all estate monies required for the payment of taxes, including

payroll taxes; and (c) acquire new checks for all debtor-in-possession accounts which bear the

designation “Debtor-In-Possession,” the bankruptcy case number, and the type of account.

       16.     The Debtors seek a waiver of the requirements of the UST’s requirement that the

Debtors open new debtor-in-possession bank accounts and close their existing Bank Accounts,

which likely would cause substantial disruption in the Debtors’ business and impair the Debtors’

chapter 11 efforts in the short term. As explained herein, the Debtors’ Bank Accounts, while not

overly complex, are critical elements of an established Cash Management System that the Debtors

must maintain in order to ensure the uninterrupted conduct of their businesses, especially with

respect to the debit cards that are used to purchase daily supplies and pay for recurring services.

       17.     Thus, to ensure as smooth a transition into chapter 11 as possible, the Debtors

submit that it is imperative that they be permitted to continue using their existing Bank Accounts

during the pendency of the Chapter 11 Cases.

       18.     Accordingly, subject to the prohibition against honoring pre-petition checks

without specific authorization from the Court, the Debtors request that their existing Bank

Accounts be deemed debtor-in-possession accounts and that the maintenance and continued use of

such Bank Accounts, in the same manner and with the same account numbers, styles, and

document forms as those employed during the pre-petition period, be authorized.

       19.     In the ordinary course of their businesses, the Debtors use a variety of checks and

other pre-printed business forms (collectively, the “Business Forms”). Because of the nature and

scope of the Debtors’ business operations and the number of suppliers of goods and services with

whom the Debtors transact business on a regular basis, it is important that the Debtors be permitted

to continue to use their Business Forms without alteration or change. To avoid disruption of their



                                                 5
  Case 21-03863        Doc 16     Filed 04/13/21 Entered 04/13/21 14:58:29              Desc Main
                                  Document      Page 10 of 13



Cash Management System and unnecessary expense, the Debtors request that they be authorized

to continue to use their Business Forms substantially in the forms existing immediately before the

Petition Date, without reference to their status as debtors-in-possession.

        20.     Because most parties doing business with the Debtors will have received notice of

the bankruptcy and will likely be aware of the Debtors’ status as debtors-in-possession, changing

their Business Forms immediately would be unnecessary and unduly burdensome. This is

especially true, given the size of the Debtors’ operations and the number of bank accounts that

they currently possess. In the absence of such relief, the estates will be required to bear a

potentially significant administrative burden and expense, which the Debtors respectfully submit

is unwarranted in the short-term and likely will have little or no attendant benefit to their estates

or creditors.

        21.     In similar cases, courts in this District have allowed debtors to use their prepetition

business forms without the “debtor in possession” label. See e.g., In re ITR Concession Company,

LLC, Case No. 14-34284 (Bankr. N.D. Ill. Oct. 28, 2014) [Docket No. 185].

B.      The Debtors Should Be Authorized to Continue to Use Their Existing
        Cash Management System to Preserve Their Estates

        22.     The Debtors’ Cash Management System includes the necessary accounting

controls to enable the Debtors to trace funds through the system and ensure that all transactions

are adequately documented and readily ascertainable. The Debtors will continue to maintain

detailed records reflecting all transfers of funds.

        23.     The Debtors further request that each bank at which they have accounts be

authorized and directed to continue to maintain, service, and administer the Bank Accounts, and

requests that each bank at which the Debtors have accounts shall have no liability to any party for

relying on the direction of the Debtors to pay any debts.


                                                      6
  Case 21-03863        Doc 16     Filed 04/13/21 Entered 04/13/21 14:58:29              Desc Main
                                  Document      Page 11 of 13



       24.     The Debtors submit that the relief requested herein is fully appropriate and

supported by ample authority. Indeed, a debtor’s continued use of a centralized cash management

system has been recognized as fully consistent with section 363(c)(1) of the Bankruptcy Code,

which allows a debtor-in-possession to use property of the estate in the ordinary course of business.

See, e.g., In re Charter Co. v Prudential Ins. Co. of Am. (In re Charter Co.), 778 F.2d 617, 620-21

(11th Cir. 1985) (affirming district court dismissal of lender’s attempted interlocutory appeal of an

order in which the bankruptcy court authorized debtor to “continue to consolidate the management

of their cash as has been usual and customary in the past, and to transfer monies from affiliated

entity to entity, including operating entities that are not debtors herein”).

       25.     Courts within this District have recognized the importance of continuity and

stability in cash management systems and related processes and granted similar relief to that

requested herein. See e.g., In re Arro Corp., Case No. 19-35238 (Bankr. N.D. Ill. Dec. 19, 2019)

[Docket No. 32]; In re ITR Concession Company, LLC, Case No. 14-34284 (Bankr. N.D. Ill. Oct.

28, 2014) [Docket No. 185].

       26.     Based on the foregoing, the Debtors submit that maintenance of the existing Cash

Management System is in the best interest of their estates and all parties in interest and is permitted

under section 363(c)(1) of the Bankruptcy Code.

                          WAIVER OF STAY UNDER RULE 6004(H)

       27.     Pursuant to Bankruptcy Rule 6004(h), “[a]n order authorizing the use, sale, or lease

of property other than cash collateral is stayed until the expiration of 14 days after entry of the

order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h). As set forth throughout this

Motion, any delay in the Debtors’ ability to operate in the ordinary course of business going




                                                   7
  Case 21-03863       Doc 16      Filed 04/13/21 Entered 04/13/21 14:58:29             Desc Main
                                  Document      Page 12 of 13



forward would impair the Debtors’ ability to optimize their business performance at this critical

time as they begin the chapter 11 process.

       28.     For this reason and those set forth above, to the extent required, the Debtors submit

that ample cause exists to justify a waiver of the fourteen-day stay imposed by Bankruptcy Rule

6004(h).

                                             NOTICE

       29.     Notice of this Motion has been given via first-class mail to: (a) the Office of the

United States Trustee; (b) each of the banks at which the Debtors have an account; (c) the parties

listed on both Debtors’ list of their twenty largest (20) unsecured creditors, as identified in their

chapter 11 petitions; (d) the Subchapter V Trustee; (e) all taxing agencies listed in the Debtors’

petition; and (f) all parties requesting notice pursuant to Bankruptcy Rule 2002. In light of the

nature of the relief requested, the Debtors respectfully submit that no further notice is required.

       WHEREFORE, the Debtors respectfully request that this Court enter an order:

(a) granting authority to continue using their existing bank accounts, business forms, and cash

management system, and authorize payment of all fees related thereto; and (b) authorizing the

Debtors’ banks to receive, process, honor, and pay checks and electronic fund transfers and

continue to provide the Debtors with cash management services, whether arising before or after

the Petition Date.




                          [Remainder of Page Intentionally Left Blank]




                                                  8
 Case 21-03863      Doc 16   Filed 04/13/21 Entered 04/13/21 14:58:29      Desc Main
                             Document      Page 13 of 13



Dated: April 13, 2021                        Respectfully submitted,

                                             RUSTHOVEN ENTERPRISES, LLC, et
                                             al.

                                             By:    /s/ Harold D. Israel

                                             Harold D. Israel, Esq.
                                             Sean P. Williams, Esq.
                                             LEVENFELD PEARLSTEIN, LLC
                                             2 N. LaSalle St., Suite 1300
                                             Chicago, IL 60602
                                             Telephone: (312) 346-8380
                                             e-mail: hisrael@lplegal.com
                                             e-mail: swilliams@lplegal.com

                                             Proposed Counsel for the Debtors and
                                             Debtors in Possession




                                         9
